 



Exhibit 10.7
WHEELING-PITTSBURGH STEEL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective August 1, 2006

 



--------------------------------------------------------------------------------



 



                      ARTICLE I DEFINITIONS     2  
 
                   
 
    1.1     “Account”     2  
 
    1.2     “Actuarially Equivalent”     2  
 
    1.3     “Annuity Forms of Benefit”     2  
 
    1.4     “Beneficiary”     2  
 
    1.5     “Board”     2  
 
    1.6     “Cause”     2  
 
    1.7     “Change in Control”     3  
 
    1.8     “Code”     4  
 
    1.9     “Company”     4  
 
    1.10     “Compensation”     4  
 
    1.11     “Compensation Committee”     4  
 
    1.12     “Contributions”     4  
 
    1.13     “Credited Service”     4  
 
    1.14     “Disability” or “Disabled”     4  
 
    1.15     “ERISA”     5  
 
    1.16     “Fifty Percent Joint and Survivor Annuity”     5  
 
    1.17     “Good Reason”     5  
 
    1.18     “Lump Sum”     6  
 
    1.19     “One Hundred Percent Joint and Survivor Annuity”     6  
 
    1.20     “Participant”     6  
 
    1.21     “Plan”     6  
 
    1.22     “Retirement Benefit”     6  
 
    1.23     “Separation from Service”     6  
 
    1.24     “Single Life Annuity”     6  
 
    1.25     “Specified Employee”     6  
 
    1.26     “Ten-Year Certain Annuity”     7  
 
    1.27     “Years of Credited Service”     7  
 
                    ARTICLE II ADMINISTRATION     7  
 
                   
 
    2.1     Compensation Committee     7  
 
    2.2     Claims Procedures     8  
 
                    ARTICLE III PARTICIPATION, INITIAL ELECTIONS AND ALLOCATIONS
    9  
 
                   
 
    3.1     Participation     9  
 
    3.2     Initial Elections     9  
 
    3.3     Subsequent Elections     10  
 
    3.4     Company Contributions and Allocation     10  
 
    3.5     Earnings     10  
 
                    ARTICLE IV RETIREMENT AND DEATH BENEFITS     11  
 
                   
 
    4.1     Separation From Service     11  

 



--------------------------------------------------------------------------------



 



                     
 
    4.2     Vesting on Certain Separations From Service     11  
 
    4.3     Death Benefit     11  
 
    4.4     Separation from Service Prior to Vesting or For Cause     11  
 
    4.5     Effect of Change in Control     12  
 
    4.6     Compliance with Certain Obligations     12  
 
                    ARTICLE V TIMING AND FORM OF RETIREMENT BENEFIT     12  
 
                   
 
    5.1     Timing     12  
 
    5.2     Form     15  
 
    5.3     Effect of Separation From Service and Reemployment     15  
 
                    ARTICLE VI FUNDING     16  
 
                    ARTICLE VII AMENDMENT AND TERMINATION     16  
 
                   
 
    7.1     Amendment     16  
 
    7.2     Termination     16  
 
                    ARTICLE VIII GENERAL PROVISIONS     17  
 
                   
 
    8.1     Payments to Minors and Incompetents     17  
 
    8.2     No Contract     18  
 
    8.3     Non-Alienation of Benefits     18  
 
    8.4     Income Tax Withholding     18  
 
    8.5     Governing Law     18  
 
    8.6     Captions     18  
 
    8.7     Severability     19  
 
    8.8     Notices     19  
 
    8.9     Binding Nature; Assignability     19  
 
    8.10     Gender, Singular and Plural     19  
 
    8.11     409A Compliance     19  
 
                    APPENDIX A     1  
 
                    APPENDIX B     1  

 



--------------------------------------------------------------------------------



 



WHEELING-PITTSBURGH STEEL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PREAMBLE
Effective August 1, 2006, the Board of Directors of Wheeling-Pittsburgh
Corporation (the “Parent”) established this nonqualified deferred compensation
plan referred to as the Wheeling-Pittsburgh Steel Corporation Supplemental
Executive Retirement Plan (the “Plan”) for the benefit of a select group of
management or highly compensated employees of the Parent and its subsidiaries.
It is intended that the Plan be exempt from the reporting, disclosure,
participation, vesting, funding and fiduciary responsibility requirements of
Title I of the Employee Retirement Income Security Act of 1974 because it is an
unfunded plan maintained by an employer for the purpose of providing benefits
for a select group of management or highly compensated employees.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
The following words and phrases when used in the Plan shall have the meanings
indicated in this Article I. Unless indicated otherwise, references herein to
articles and sections are to articles and sections of the Plan.

  1.1   “Account” means the bookkeeping account maintained for each Participant
on the books of the Company to which Company Contributions, and earnings and
losses, thereon, are credited.     1.2   “Actuarially Equivalent” means a
benefit of equal value, determined using (a) the annual interest rate on 30-year
Treasury securities, as specified by the Commissioner of Internal Revenue
pursuant to Section 417(e)(3)(A)(ii)(II) of the Code, for the month immediately
preceding the month in which distribution of the Participant’s Retirement
Benefit is made or commences, and (b) the 1994 Group Annuity Reserving Table
projected using scale AA from 1994 to the calculation date.     1.3   “Annuity
Forms of Benefit” means the Fifty Percent Joint and Survivor Annuity, the One
Hundred Percent Joint and Survivor Annuity, the Single Life Annuity, and the
Ten-Year Certain Single Life Annuity. All Annuity Forms of Benefit shall be of
Actuarially Equivalent value.     1.4   “Beneficiary” means any individual
designated by a Participant as his beneficiary in accordance with procedures
established by the Compensation Committee. If a Participant has no Beneficiary
designation in effect, or if the Participant’s designated Beneficiary
predeceases the participant, the Participant’s Beneficiary shall be the
Participant’s surviving spouse, if any, and if none, the Participant’s estate.  
  1.5   “Board” means the Board of Directors of the Parent.     1.6   “Cause”
means (a) if the Participant is subject to an employment agreement with the
Parent or Company containing a definition of “cause”, the meaning set forth in
such employment agreement, or (b) if the Participant is not subject to an
employment agreement with the Parent or Company, the Participant has (i) been
convicted of, or has pled guilty or nolo contendere to, any felony, or any
misdemeanor involving moral turpitude under the laws of the United States or any
state or political subdivisions thereof; (ii) committed a breach of duty of
loyalty which is materially detrimental to the Parent or Company;
(iii) materially violated the provisions of any restrictive covenant applicable
to the Participant; (iv) failed to perform or adhere to explicitly stated duties
or guidelines of employment or to follow the directives of the Board (which are
not unlawful to perform or to adhere to or follow and which are within the scope
of the Participant’s duties) following a written warning that if such failure
continues it will

- 2 -



--------------------------------------------------------------------------------



 



      be deemed a basis for a “For Cause” dismissal; or (v) acted with gross
negligence or willful misconduct in the performance of the Participant’s duties.
No act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that the Participant’s act, or failure to act, was in
the best interest of the Parent or Company. Following a Change of Control,
subsection (b)(iv) above shall be deleted from this definition of “Cause.”    
1.7   “Change in Control” means the occurrence of any of the following:

  (a)   a merger or consolidation of the Parent or Company with or into another
person or the sale, transfer, or other disposition of all or substantially all
of the Parent’s or Company’s assets to one or more other persons in a single
transaction or series of related transactions, unless securities possessing more
than 50% of the total combined voting power of the survivor’s or acquirer’s
outstanding securities (or the securities of any parent thereof) are held by a
person or persons who held securities possessing more than 50% of the total
combined voting power of the Parent immediately prior to that transaction;    
(b)   any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to
time), other than the Parent, the Company or an affiliate, directly or
indirectly acquires beneficial ownership (determined pursuant to Securities and
Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Parent’s outstanding securities pursuant to a tender or exchange offer made
directly to the Parent’s stockholders; or     (c)   over a period of 36
consecutive months or less, there is a change in the composition of the Board
such that a majority of the members of the Board (rounded up to the next whole
number, if a fraction) ceases to be composed of individuals who either (1) have
been members of the Board continuously since the beginning of the 36-month
period referred to above or (2) have been elected or nominated for election as
Board members during such period by at least a majority of the members Board
described in the preceding clause (1) who were still in office at the time that
election or nomination was approved by the Board, provided, however, that a
Change of Control shall be deemed to have occurred in any event if, by reason of
one or more actual or threatened proxy contests for the election of directors or
otherwise, a majority of the Board shall consist of individuals, other than
directors referred to in clause (1) above, whose election as members of the
Board occur within such 36-month period at the request or on behalf of the same
person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time).

- 3 -



--------------------------------------------------------------------------------



 



  1.8   “Code” means the Internal Revenue Code of 1986, as amended.     1.9  
“Company” means Wheeling-Pittsburgh Steel Corporation and any entity that
acquires or succeeds to all or substantially all of the Company’s business or
assets and any successor to any such entity.     1.10   “Compensation” means the
total amount of a Participant’s base salary and any bonus or other cash
incentive compensation (excluding any cash or other payment under or in
connection with the Company’s equity incentive plans, including but not limited
to the 2003 Management Stock Incentive Plan) paid or otherwise received by
Participant during the applicable Plan Year. For a Participant’s initial year of
participation in the Plan, only Compensation earned and payable after the
effective date of the Participant’s participation in the Plan shall be included
for purposes of this definition.     1.11   “Compensation Committee” means the
Compensation Committee of the Board.     1.12   “Contributions” means the
amounts contributed by the Company to the Plan on behalf of each Participant
pursuant to Section 3.4.     1.13   “Credited Service” means all calendar months
of employment with the Company and its subsidiaries, whether or not consecutive.
Calendar months in which a Participant was employed at any time during the month
shall be included in determining the Participant’s Credited Service.
Notwithstanding the foregoing, the following special service rules shall apply:

  (a)   a Participant shall not receive any Credited Service for pre-acquisition
periods of employment for a company or business that is acquired by the Parent
or its subsidiaries, whether by acquisition of stock, acquisition of assets,
merger or otherwise; and     (b)   a Participant may be granted additional
Credited Service at the sole discretion and approval of the Compensation
Committee.

  1.14   “Disability” or “Disabled” means any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months and

  (a)   renders the Participant unable to engage in any substantial gainful
activity; or     (b)   because of which the Participant has been in receipt of
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company.

      A Participant shall only be treated as Disabled for purposes of this Plan
if the Participant has been determined to be disabled by an insurer providing
disability insurance benefits under a disability insurance program sponsored by
the Parent

- 4 -



--------------------------------------------------------------------------------



 



      or Company, provided that the definition of disability used to determine
eligibility for disability insurance benefits under such disability insurance
program requires a level of disability that would satisfy the preceding
provisions of this Section. Any Disability determination shall be made in
accordance with Section 409A of the Code and any regulations or other guidance
thereunder.     1.15   “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended, and the regulations thereunder.     1.16   “Fifty Percent
Joint and Survivor Annuity” means, with respect to a Participant, a form of
payment that is Actuarially Equivalent to a Lump Sum benefit and under which the
benefit is paid in monthly installments commencing as set forth in Section 5.1
and continuing for the lifetime of the Participant, with 50% of such amount
being paid to the Participant’s Beneficiary for so long as the Beneficiary
survives after the Participant’s death.     1.17   “Good Reason” means (a) if
the Participant is subject to an employment agreement with the Parent or Company
containing a definition of “good reason”, the meaning set forth in such
employment agreement, or (b) if the Participant is not subject to an employment
agreement with the Parent or Company, (i) with respect to a Participant who is a
senior executive officer, the assignment to the Participant of any duties
materially inconsistent with the Participant’s status as a senior executive
officer of the Parent or Company, as applicable, or a meaningful alteration,
adverse to the Participant, in the nature or status of the Participant’s
responsibilities (other than reporting responsibilities); (ii) permanent
relocation of the Participant’s principal place of employment to a location more
than seventy-five miles distant from the Participant’s existing principal place
of employment; (iii) a reduction by the Company in the Participant’s annual base
salary except for across-the-board salary reductions similarly affecting all
senior executives of the Parent or Company and all senior executives of any
person in control of the Parent or Company; (iv) the failure by the Parent or
the Company to continue in effect any compensation plan in which the Participant
participates which is material to the Participant’s total compensation, or the
continuation by the Parent or Company of Participant’s participation therein on
a basis materially less favorable, both in terms of the amount of benefits
provided and the level of the Participant’s participation, relative to other
participants; or (v) the failure by the Parent or the Company to continue to
provide the Participant with benefits substantially similar to those enjoyed by
the Participant under any of the Parent’s or Company’s pension, life insurance,
medical, health and accident, or disability plans at any time subsequent to the
Effective Date, or the taking of any action by the Parent or Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Participant of any material fringe benefit enjoyed by the Participant at any
time subsequent to the Effective Date. Notwithstanding the foregoing, the events
described in (iv) and (v) above shall not constitute “Good Reason” where they
are the direct result of the elimination or modification of benefit plans or
arrangements by the Parent or Company with respect to employees generally.
Unless otherwise provided by the Compensation

- 5 -



--------------------------------------------------------------------------------



 



      Committee, no termination by a Participant shall be deemed to be with
“Good Reason” unless the Participant gives notice of such termination (including
notice given under the terms of the Participant’s employment agreement with the
Parent or Company, if applicable) within sixty (60) days of the occurrence of an
event constituting “Good Reason” hereunder.     1.18   “Lump Sum” means a single
sum benefit that is equal to the balance credited to a Participant’s Account.  
  1.19   “One Hundred Percent Joint and Survivor Annuity” means, with respect to
a Participant, a form of payment that is Actuarially Equivalent to a Lump Sum
benefit and under which the benefit is paid in monthly installments commencing
as set forth in Section 5.1 and continuing for the lifetime of the Participant,
with 100% of such amount being paid to the Participant’s Beneficiary for so long
as the Beneficiary survives after the Participant’s death.     1.20  
“Participant” means an employee of the Parent or any of its subsidiaries who is
selected for participation in accordance with Section 3.1.     1.21   “Plan”
means this Wheeling-Pittsburgh Steel Corporation Supplemental Executive
Retirement Plan, as set forth herein and as amended from time to time in
accordance herewith.     1.22   “Retirement Benefit” means the applicable
benefit described in Article III.     1.23   “Separation from Service” means a
Participant’s death, Disability, retirement or other termination of employment
with the Parent, the Company and any subsidiaries thereof; provided, however,
that, for purposes of this definition, the employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed six months, or if
longer, so long as the Participant’s right to reemployment with the Company is
provided either by statute or by contract. If the period of leave exceeds six
months and the Participant’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period. The term “Separation
from Service” shall be interpreted and applied in accordance with Section 409A
of the Code and any regulations or other guidance thereunder.     1.24   “Single
Life Annuity” means a form of payment that is Actuarially Equivalent to a Lump
Sum benefit under which the benefit is paid in monthly installments commencing
as set forth in Section 5.1 and continuing for the lifetime of the Participant.
    1.25   “Specified Employee” means a key employee (as defined in Section
416(i) of the Code without regard to Section 416(i)(5) of the Code) of the
Company,

- 6 -



--------------------------------------------------------------------------------



 



      determined in accordance with Section 409A of the Code and any regulations
or other guidance thereunder.     1.26   “Ten-Year Certain Annuity” means, with
respect to a Participant, a form of payment that is Actuarially Equivalent to a
Lump Sum benefit and under which the benefit is paid in monthly installments
commencing as set forth in Section 5.1 and continuing for the longer of (a) the
lifetime of the Participant or (b) 120 months. In the event that the Participant
dies before having received payment for 120 months, the remaining installment
payments that would have been paid to the Participant had the Participant
survived to the end of the 120-month period shall be payable to such
Participant’s Beneficiary.     1.27   “Years of Credited Service” means (a) the
number of calendar months of Credited Service from the Participant’s original
date of hire (taking into account all consecutive and nonconsecutive periods of
employment), divided by (b) 12.

ARTICLE II
ADMINISTRATION

  2.1   Compensation Committee

  (a)   Responsibilities. The Plan shall be administered by the Compensation
Committee, which shall be responsible for the interpretation of the Plan and
establishment of the rules and regulations governing the administration thereof.
The Compensation Committee shall have full discretion to interpret and
administer the Plan. The Compensation Committee’s decision in any matter
involving the interpretation and application of this Plan shall be final and
binding on all parties. Neither the Compensation Committee nor any member
thereof nor the Company shall be liable for any action or determination made in
good faith with respect to the Plan or the rights of any person under the Plan.
    (b)   Authority of Members. The members of the Compensation Committee may
authorize one or more of their number to execute or deliver any instrument, make
any payment or perform any other act that the Plan authorizes or requires the
Compensation Committee to do, including, without limitation, the retention of
counsel and other agents as it may require in carrying out the provisions of the
Plan.     (c)   Authority to Delegate. Any responsibility or authority assigned
to the Compensation Committee under the Plan may be delegated to any other
committee, consisting of employees or other persons, or such other person or
persons, by name or, in the case of a delegation to an employee of the Company,
by title or position with the Company, consistent with the by-laws or other
procedures of the Compensation Committee; provided

- 7 -



--------------------------------------------------------------------------------



 



      that such delegation is revocable by the Compensation Committee at any
time, in its discretion.     (d)   Records and Expenses. The Compensation
Committee or its designees shall keep such records as may be necessary for the
administration of the Plan and shall furnish such periodic information to
Participants as may be necessary or desirable, in the sole discretion of the
Compensation Committee. All expenses of administering the Plan shall be paid by
the Company and shall not affect a Participant’s right to, or the amount of,
benefits.

  2.2   Claims Procedures

  (a)   General. All claims for benefits under the Plan shall be submitted to,
and within 90 days thereafter decided by, in writing, the Compensation
Committee. If the Compensation Committee determines that an extension of time
for processing the claim is required, the Compensation Committee may extend the
date by which a decision is required to 180 days after the claim is submitted
provided that the Compensation Committee provides written notice of the
extension to the claimant prior to the termination of the initial 90-day period,
including the special circumstances requiring an extension of time and the date
by which the Compensation Committee expects to render a decision.     (b)  
Information Provided Upon Denial of a Claim. Written notice of the decision on
each claim shall be furnished reasonably promptly to the claimant. If the claim
is wholly or partially denied, such written notice shall set forth (i) the
specific reason or reasons for the denial, (ii) reference to the specific Plan
provisions on which the denial is based, (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA, as amended, following the denial of a
claim on review.     (c)   Appeals Procedure. A claimant may request a review by
the Compensation Committee of a decision denying a claim in writing within
60 days following receipt of the denial. All such reviews shall be decided in
writing by the Compensation Committee within 60 days after receipt of the
request for review. If the Compensation Committee determines that an extension
of time for processing the review is required, the Compensation Committee may
extend the date by which a decision is required to 120 days after the request
for review is submitted provided that the Compensation Committee provides
written notice of the extension to the claimant prior to the termination of the
initial 60-day period, including

- 8 -



--------------------------------------------------------------------------------



 



      the special circumstances requiring an extension of time and the date by
which the Compensation Committee expects to render a decision.     (d)   In
connection with a review of a denied claim for benefits, a claimant shall
(i) have the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits, and (ii) be provided, upon
request and free of charge, reasonable access to, and copies of all documents,
records, and other information relevant to the claimant’s claim for benefits.
The review of a denied claim shall take into account all comments, documents,
records, and other information submitted by the claimant related to the claim,
without regard to whether such information was submitted or considered in the
initial review of the claim. If a claim is denied upon review, the written
notice of the denial shall specify (i) the specific reason or reasons for the
denial, (ii) reference to the specific Plan provisions upon which the denial is
based, and (iii) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits.    
(e)   Authorized Representative. The claimant may have an authorized
representative act on the claimant’s behalf in pursuing a benefit claim or
appeal of the denial of the benefit. In order for a representative to be
recognized as acting on behalf of the claimant, the claimant must provide in
writing to the Compensation Committee the name, address and phone number of his
authorized representative and a statement that the representative is authorized
to act in his behalf concerning his claim for benefit, and if applicable, an
appeal of the denial of the benefit.

ARTICLE III
PARTICIPATION, INITIAL ELECTIONS AND ALLOCATIONS

  3.1   Participation. The Participants in the Plan shall consist of those
employees set forth in Appendix A, and such other employees of the Company and
its subsidiaries who are selected by the Compensation Committee for
participation. After the Compensation Committee approves participation for an
individual, the Company or the Compensation Committee shall provide the
individual with a notice of participation in the Plan and a description of the
Plan.     3.2   Initial Elections.

  (a)   General Rule. Within thirty (30) days of commencing participation in the
Plan, or at such later date and under such conditions as may be permitted under
Section 409A of the Code and any guidance of the Internal

- 9 -



--------------------------------------------------------------------------------



 



      Revenue Service thereunder, the Participant may make a written election,
to the extent permitted by the Compensation Committee, to (i) receive his
Retirement Benefit in one of the optional forms of benefit described in
Section 5.2(b) instead of a Lump Sum distribution as set forth in
Section 5.2(a), or (ii) designate a commencement date for payment of his
Retirement Benefit that is later than the date specified in Section 5.1(a).    
(b)   New Payment Elections by December 31, 2006. Notwithstanding the provisions
of Section 3.2(a), a Participant may file the election described in Section
3.2(a) at any time on or before December 31, 2006 and such election shall be
immediately effective; provided, that no election made under this Section 3.2(b)
on or after August 1, 2006 shall (i) affect any payment that would otherwise be
made during the 2006 calendar year, or (ii) cause any payment that would
otherwise be payable later than the 2006 calendar year to be made during the
2006 calendar year.

  3.3   Subsequent Elections. A Participant may make a written election, to the
extent permitted by the Compensation Committee, to (a) change the form of
payment provided under Section 5.2(a) or as previously-elected by the
Participant, or (b) change the commencement date provided under Section 5.1(a)
or as previously-elected by the Participant to a later commencement date;
provided, however, that, except as may be otherwise permitted by the
Compensation Committee consistent with the requirements of Section 409A of the
Code and any guidance of the Internal Revenue Service thereunder, any such
election by a Participant shall be subject to the following requirements:
(i) the election must not take effect until at least 12 months after the date on
which the election is made; (ii) the commencement date elected must be at least
5 years later than the commencement date otherwise applicable under
Section 5.1(a); and (iii) the election may not be made less than 12 months prior
to the commencement date otherwise applicable under Section 5.1(a).     3.4  
Company Contributions and Allocation. The Company shall credit to each
Participant’s Account the amount described in Appendix B. Allocations under this
Section 3.4 shall be credited to the respective Accounts of the Participants for
whom they are made on at least a monthly basis. Participants who have a
Separation from Service, other than a voluntary termination by the Participant
without Good Reason, at any time during a calendar month shall be credited with
a full monthly allocation of the Participant’s contribution to such
Participant’s Account for the month in which the Participant has a Separation
from Service.     3.5   Earnings. In accordance with Article II, the
Compensation Committee shall select the measures to be used to determine the
applicable earnings with respect to the Participants’ Accounts and such earnings
shall be credited on at least an annual basis. Participants who have a
Separation from Service, other than a voluntary termination by the Participant
without Good Reason, at any time during a calendar month shall be credited with
a pro rata allocation of earnings to such

- 10 -



--------------------------------------------------------------------------------



 



      Participant’s Account through the end of the month in which the
Participant has a Separation from Service.

ARTICLE IV
RETIREMENT AND DEATH BENEFITS

  4.1   Separation From Service         In the event of a Participant’s
Separation from Service on or after completing five (5) Years of Credited
Service and attaining age 55, he shall receive a Retirement Benefit, payable at
the time and in the form set forth in Article V, equal to the balance credited
to his Account as of the date of distribution of such benefit.     4.2   Vesting
on Certain Separations From Service         Notwithstanding the provisions of
Section 4.1, a Participant who, prior to completing five (5) Years of Credited
Service or prior to attaining age 55, has a Separation from Service for any
reason, including death or Disability, other than a termination by the Company
with Cause or a termination by the Participant without Good Reason, shall be
eligible to receive a Retirement Benefit, payable at the time and in the form
set forth in Article V, equal to the balance credited to his Account as of the
date of distribution of such benefit.     4.3   Death Benefit         In lieu of
a benefit payable under Section 4.1 or 4.2, a Participant’s Beneficiary shall
receive a death benefit in the event that the Participant dies after becoming
eligible, or the Participant’s death results in the Participant becoming
eligible, to receive a Retirement Benefit in accordance with either Section 4.1
or Section 4.2, but before payment of such Participant’s Retirement Benefit has
actually been made or commenced. Such death benefit shall be payable at the time
and in the form set forth in Article V, and shall be equal to the balance
credited to the Participant’s Account as of the date of distribution of such
benefit.     4.4   Separation from Service Prior to Vesting or For Cause        
Notwithstanding any other provision of this Plan to the contrary, upon (i) a
Participant’s Separation from Service prior to or which does not result in the
Participant being eligible to receive a Retirement Benefit under either
Section 4.1 or Section 4.2, or (ii) the Participant’s Separation from Service
for Cause, the Participant shall forfeit any right or interest in any Retirement
Benefit under Sections 4.1 or 4.2, and no benefit shall be payable to or on
behalf of such Participant under this Plan.

- 11 -



--------------------------------------------------------------------------------



 



  4.5   Effect of Change in Control         Notwithstanding the foregoing, upon
the occurrence of a Change in Control, (a) a Participant who has an Account
balance under the Plan as of the date of such Change in Control shall be deemed
vested in his full Account balance regardless of his Years of Credited Service
and age at the time of any Separation from Service following such Change in
Control, and (b) notwithstanding any provision of this Plan to the contrary or
any election by the Participant pursuant to Article III, the Participant’s
Retirement Benefit shall be paid in a Lump Sum distribution as soon as
practicable after the date of the Participant’s Separation from Service
following such Change in Control or, if the Participant is a Specified Employee
at the time of his Separation from Service, the first day of the seventh
calendar month following the month that includes the date of his Separation from
Service.     4.6   Compliance with Certain Obligations. Notwithstanding any
other provision of this Plan to the contrary, each Participant’s right to
Retirement Benefits shall be subject to such Participant’s compliance with his
or her material obligations under any employment or similar agreement between
the Parent or Company and the Participant or under any written code or policy of
the Parent or Company as in effect from time to time. If at any time during a
Participant’s employment with the Parent or Company or within two (2) years
following termination of such employment the Compensation Committee determines
in good faith that a Participant has breached any such material obligations,
such Participant shall forfeit all rights to Retirement Benefits under the Plan;
provided, however, that if such determination is made by the Compensation
Committee after payment of such Participant’s Retirement Benefit has been made
or commenced, the Company shall determine in good faith the amount of all such
payments previously received by the Participant pursuant to the Plan plus
interest on such payments at a rate of 6% compounded annually (the “Repayment
Amount”), and (i) the Company shall be entitled to set-off the Repayment Amount
against any amount owed to the Participant by the Company and (ii) the
Participant shall be obligated to pay the balance of the Repayment Amount to the
Company within thirty (30) days of the Participant’s receipt of written notice
from the Company of such Repayment Amount.

ARTICLE V
TIMING AND FORM OF RETIREMENT BENEFIT

  5.1   Timing

  (a)   General Rule. Unless the Participant has elected, in accordance with
Article III, a later commencement date, the Participant’s Retirement Benefit
under Section 4.1 or Section 4.2, as the case may be, shall be paid or commenced
as soon as practicable after the first day of the calendar month following the
month that includes the date of his Separation from Service; provided, however,
that if the Participant is a

- 12 -



--------------------------------------------------------------------------------



 



      Specified Employee as of the date of his Separation from Service, and such
Separation from Service is for a reason other than death or Disability, the
applicable Retirement Benefit shall be paid as soon as practicable after the
first day of the seventh calendar month following the month that includes the
Participant’s Separation from Service.     (b)   Death Benefit. A benefit paid
under Section 4.3 as a result of the death of a Participant shall commence as
soon as practicable following the Participant’s death.     (c)   Certain
Accelerated Payments. Notwithstanding the foregoing, the provisions of
subsection (a) shall not be applicable to a payment that becomes due under the
following circumstances:

  (i)   QDROs         Notwithstanding the foregoing, the time or schedule of a
payment of a vested Retirement Benefit to an individual other than the
Participant may be accelerated as may be necessary to fulfill the requirements
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).    
(ii)   Payment of Employment Taxes         Notwithstanding the foregoing, the
time or schedule of payment to a Participant may be accelerated to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a), and 3121(v)(2), as applicable, on compensation deferred under this Plan
(the “FICA Amount”). Additionally, the time or schedule of a payment may be
accelerated to pay the income tax at source on wages imposed under Code
Section 3401 or the corresponding withholding provisions of applicable state,
local, or foreign tax laws as a result of the payment of the FICA Amount, and to
pay the additional income tax at source on wages attributable to the pyramiding
Code Section 3401 wages and taxes. The total payment under this Section
5.1(c)(iii) shall not exceed the aggregate of the FICA Amount and the income tax
withholding related to such FICA Amount.     (iii)   Payments Upon Income
Inclusion Under Section 409A         Notwithstanding the foregoing, the time or
schedule of payment to a Participant may be accelerated in the Company’s
discretion if at any time the Plan fails to meet the requirements of Code
Section 409A and regulations and other guidance promulgated thereunder;
provided, however, that any such payment shall not exceed the amount required to
be included in income as a result of the failure

- 13 -



--------------------------------------------------------------------------------



 



      to comply with the requirements of Code Section 409A and the regulations
and other guidance.     (iv)   Other Events or Conditions         Upon such
other events and conditions as may be prescribed in generally applicable
guidance published in the Internal Revenue Bulletin.

  (d)   Certain Delayed Payments

  (i)   Any payment or distribution that becomes due or payable under the terms
of the Plan shall be delayed in the following circumstances:

  (1)   the Compensation Committee reasonably anticipates that the Parent’s or
Company’s tax deduction with respect to such payment would be limited or
eliminated by application of Section 162(m) of the Code;     (2)   the
Compensation Committee reasonably anticipates that the making of the payment
will violate a term of a loan agreement or other similar contract to which the
Parent or Company is a party and such violation will cause material harm to the
Parent or Company (provided, that the Parent or Company entered into such loan
agreement (including such covenant) or similar contract for legitimate business
reasons and not to avoid the restrictions or requirements of Section 409A of the
Code);     (3)   the Compensation Committee reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law (provided, that the making of a payment that causes inclusion in gross
income or the application of any penalty or other provision of the Code is not
treated as a violation of applicable law for purposes of this subsection); or  
  (4)   upon such other events and conditions as may be prescribed in generally
applicable guidance published in the Internal Revenue Bulletin.

  (ii)   Any payment or distribution that is delayed pursuant to this
Section 5.1(d) must be paid at the earliest date upon which the Compensation
Committee reasonably determines:

  (1)   with respect to any payment delayed under subsection (d)(i)(1), that the
deduction of the payment will not be limited or eliminated by application of
Section 162(m) of the Code or

- 14 -



--------------------------------------------------------------------------------



 



      the calendar year in which the Participant Separates from Service;     (2)
  with respect to any payment delayed under subsection (d)(i)(2), that the
payment will not cause a violation of the loan agreement or similar contract, or
such violation will not cause material harm to the Parent or Company; and    
(3)   with respect to any payment delayed under subsection (d)(i)(3), that the
payment will not cause a violation of Federal securities laws or other
applicable law.

  5.2   Form

  (a)   Normal Form of Benefit. Unless the Participant has elected, in
accordance with Article III, an optional form of distribution provided under
Section 5.2(b), or the Lump Sum form of distribution automatically applies as
set forth in Section 4.5, and subject to the provisions of Section 5.2(c), the
applicable Retirement Benefit shall be paid as a Lump Sum.     (b)   Optional
Forms of Benefit. In accordance with the election requirements of Article III, a
Participant may file a written election to receive his Retirement Benefit in one
of the following optional forms in lieu of the Lump Sum set forth in
Section 5.2(a):

  (i)   a Single Life Annuity;     (ii)   a One Hundred Percent Joint and
Survivor Annuity;     (iii)   a Fifty Percent Joint and Survivor Annuity; or    
(iv)   a Ten-Year Certain Annuity.

  (c)   Death Benefit. Notwithstanding any provision of this Section 5.2 to the
contrary, the death benefit described in Section 4.3 shall be paid in a Lump Sum
distribution to the Participant’s Beneficiary.

  5.3   Effect of Separation From Service and Reemployment

  (a)   If the Participant incurs a Separation from Service for any reason, he
shall cease to accrue any benefits under this Plan unless and until the
Participant is subsequently reemployed.     (b)   Notwithstanding anything in
the Plan to the contrary, if the Participant is subsequently reemployed by the
Parent or Company after commencing any Annuity Form of Benefit, such Annuity
Form of Benefit shall not be suspended during such reemployment. In addition, if
the Participant is subsequently reemployed by the Parent or Company after
receiving a

- 15 -



--------------------------------------------------------------------------------



 



      lump sum distribution of his entire Retirement Benefit, the Participant
will not be entitled to any additional benefit accrual or payment relating to
any period of employment prior to his reemployment (except that such prior
employment shall be included in calculating the Participant’s Years of Credited
Service).

ARTICLE VI
FUNDING
The Plan is an unfunded arrangement. No portion of any funds of the Parent, the
Company or any of its affiliates shall be required to be set apart for a
Participant or Beneficiary. The rights of a Participant or Beneficiary to the
payment of the Retirement Benefit shall be limited to those of a general,
unsecured creditor of the Company who has a claim equal to the value of the
Participant’s Retirement Benefit. Retirement Benefits shall be payable from the
general assets of the Company, and/or from any grantor trust, or other funding
vehicle that the Company, in its discretion, may establish consistent with the
tax deferral objective of this Plan; provided, however, that no Participant or
Beneficiary shall at any time have any right to all or any portion of the assets
of or associated with any such trust, insurance contract or other funding
vehicle.
ARTICLE VII
AMENDMENT AND TERMINATION

  7.1   Amendment         The Compensation Committee shall have the right to
amend the Plan for any reason, at any time and from time to time. No amendment
of the Plan shall cause, without the Participant’s written consent, a reduction
in the accrued Retirement Benefits, whether vested or unvested, or any other
benefits to which the Participant or his Beneficiary would have been entitled as
of the effective date of such amendment under the terms of this Plan absent such
amendment. Furthermore, no amendment may result in an acceleration of benefit
payment (except as may be permitted by section 409A of the Code). Any action by
the Compensation Committee to amend the Plan shall be undertaken by a resolution
duly adopted at a meeting of the Compensation Committee, or by written consent
of the Compensation Committee, in lieu of a meeting, as the case may be.     7.2
  Termination         The Company may, by action of the Board, terminate the
Plan subject to the following provisions:

- 16 -



--------------------------------------------------------------------------------



 



  (a)   The Plan shall not be terminated within two years following the
occurrence of a Change in Control.     (b)   Upon termination of the Plan,
Participants shall cease to accrue additional Retirement Benefits hereunder, but
accrued Retirement Benefits, whether vested or unvested, as of the date of
termination of the Plan shall be held, administered and distributed in
accordance with the terms and conditions of the Plan as in effect on the date of
Plan termination, except that:

  (i)   Retirement Benefits under the Plan may be distributed prior to the time
required under Article V if all nonqualified deferred compensation arrangements
sponsored by the Company and any company required to be aggregated with the
Company under Section 414(b) and (c) of the Code that are treated, together with
the Plan, as one arrangement under Section 409A of the Code, are terminated,
subject to the following requirements: (A) no payments other than payments that
would be payable under the terms of the Plan and such other arrangements if the
termination had not occurred are made within 12 months of the termination of the
Plan and such other arrangements, (B) all payments under the Plan and such other
arrangements are made within 24 months of the date of such termination, and
(C) neither the Company nor any company required to be aggregated with the
Company under Section 414(b) or (c) of the Code adopts a new arrangement that
would, with the Plan or any such other terminated arrangement, be treated as a
single arrangement under Section 409A of the Code, at any time within five years
following the date of termination of the Plan and such other arrangements.    
(ii)   The Plan may be terminated at any time within 12 months of a dissolution
of the Company taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), in which case the
amounts deferred under the Plan shall be distributed and included in
Participants’ gross incomes in the latest of (A) the calendar year in which the
termination occurs, or (B) the first calendar year in which the payment is
administratively practicable.

ARTICLE VIII
GENERAL PROVISIONS

  8.1   Payments to Minors and Incompetents         If the Participant or any
Beneficiary entitled to receive any benefits hereunder is a minor or is deemed
by the Compensation Committee or is adjudged to be legally

- 17 -



--------------------------------------------------------------------------------



 



      incapable of giving valid receipt and discharge for such benefits, they
will be paid to such person or institution as the Compensation Committee may
designate or to a duly appointed guardian. Such payment shall, to the extent
made, be deemed a complete discharge of any such payment under the Plan.     8.2
  No Contract         This Plan shall not be deemed a contract of employment
with the Participant, and no provision hereof shall affect the right of the
Company to terminate the Participant’s employment.     8.3   Non-Alienation of
Benefits         No amount payable to, or held under the Plan for the account
of, the Participant or any Beneficiary shall be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void. No amount payable to, or held
under the Plan for the account of, the Participant shall be subject to any legal
process of levy or attachment.     8.4   Income Tax Withholding         The
Company may withhold from any payments hereunder such amount as it may be
required to withhold under applicable federal, state or other income tax law,
and transmit such withheld amounts to the appropriate taxing authority. In lieu
thereof, the Company shall have the right, to the extent permitted by law, to
withhold the amount of such taxes from any other sums due from the Company to
the Participant upon such terms and conditions as the Compensation Committee may
prescribe.     8.5   Governing Law         The provisions of the Plan shall be
interpreted, construed and administered under the laws of the State of Delaware
applicable to contracts entered into and performed in such state, without regard
to the choice of law provisions thereof and to the extent that ERISA and other
federal laws do not apply.     8.6   Captions         The captions contained in
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan or in
any way affect the construction of any provision of the Plan.

- 18 -



--------------------------------------------------------------------------------



 

\

  8.7   Severability         If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.     8.8   Notices         The Participant shall
be responsible for furnishing the Compensation Committee with the current and
proper address for the mailing of notices and delivery of agreements and
payments. Any notice required or permitted to be given shall be deemed given if
directed to the person to whom addressed at such address and mailed by regular
United States first class mail, postage prepaid. If any item mailed to such
address is returned as undeliverable to the addressee, mailing shall be
suspended until the Participant furnishes the proper address.     8.9   Binding
Nature; Assignability         This Plan shall be binding upon the successors and
assigns of the Company. No rights or obligations of the Company under this Plan
may be assigned or transferred by the Company without the Participant’s prior
written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Plan, either contractually or as a matter of law.     8.10   Gender,
Singular and Plural         All pronouns and variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, as the identity of the person(s)
requires. As the context may require, the singular may be read as the plural and
the plural as the singular.     8.11   409A Compliance         The Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended. Consistent with that intent, the Plan shall be
interpreted in a manner consistent with Section 409A and in the event that any
provision that is necessary for the Plan to comply with Section 409A is
determined by the Compensation Committee, in its sole discretion, to have been
omitted, such omitted provision shall be deemed included herein and is hereby
incorporated as part of the Plan.

- 19 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer as of the 1st day of August, 2006.

            Wheeling-Pittsburgh Steel Corporation
      By:   /s/ James G. Bradley         Title: Chairman and Chief Executive
Officer           

- 20 -



--------------------------------------------------------------------------------



 



         

APPENDIX A
SCHEDULE OF INITIAL PARTICIPANTS

 



--------------------------------------------------------------------------------



 



APPENDIX B
CONTRIBUTION FORMULA AND EXAMPLE
The annual SERP Contribution has three components

  1)   401(k) Plan Match Component. For each Participant who is eligible to
participate in the Company’s 401(k) Plan, the 401(k) plan match formula for the
applicable year will be applied to all Compensation of such Participant in
excess of the compensation taken into account under the 401(k) Plan. For
purposes of this 401(k) plan match component, it will be assumed that the
Participant is making the maximum deferral under the 401(k) plan.     2)   SEPP
Plan Component. For each Participant who is eligible to participate in the
Salaried Employees’ Pension Plan of Wheeling-Pittsburgh Steel Corporation
(“SEPP”), the SEPP contribution formula will be applied to all Compensation of
such Participant in excess of the compensation taken into account for purposes
of determining the employer contribution under the SEPP (“SEPP Excess
Compensation”). This results in an age-based SERP Contribution of:

              Age     % of SEPP Excess Compensation
<35
      2.75%
35-39
      4.00%  
40-44
      5.50%  
45-49
      7.00%  
50-54
      8.50%  
55-59
      10.50%  
60+
      12.75%  

  3)   Age-Based Supplemental Component. The SERP will provide a supplemental
age-based Contribution applied to all Compensation of:

              Age   % of all Compensation
<45
    0.00%  
45-49
    2.00%  
50-51
    3.50%  
52-54
    5.00%  
55-57
    10.00%  
58-59
    12.50%  
60+
    15.00%  

 



--------------------------------------------------------------------------------



 



Example of SERP Contribution Calculation

                  Name   Sample 1     Sample 2  
Age
    45       57  
Service
    3       10  
Base Compensation
  $ 140,000     $ 250,000  
Bonus Compensation
  $ 65,000     $ 150,000                    
401(k) Plan Match Component
(3%* of Base above $220,000** plus Bonus)
  $ 1,950     $ 5,400                    
SEPP Plan Component
(Age-based % of Base above $220,000** plus Bonus)
  $ 4,550     $ 18,900                    
Age-Based Supplemental Component
(Age-based % of all Base and Bonus Compensation)
  $ 4,100     $ 40,000  
 
                             
Total SERP Contribution
  $ 10,600     $ 64,300  

 

*   The current maximum Company match under the 401(k) Plan Match is 3% of the
participant’s Base Compensation up to $220,000.   **   $220,000 amount is the
current compensation limit under Section 401(a)(17) of the Code, which is
indexed by the IRS each year for qualified retirement plans.

For Sample 1
401(k) Plan Match = 3% x 65,000 = $1,950
SEPP Plan = 7% x 65,000 = $4,550
Age-Based Supplement = 2% x 205,000 = $4,100
For Sample 2
401(k) Plan Match = 3% x (250,000 – 220000 + 150,000) = $5,400
SEPP Plan = 10.50% x (250,000 – 220,000 + 150,000) = $18,900
Age-Based Supplement = 10% x 400,000 = $40,000

- 2 -